Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 1 of 17 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

 NEW VIRGINIA MAJORITY EDUCATION
 FUND and AMYLA BRYANT,

                Plaintiffs,                           Civil Action
                                                      Case No. ___________________
 v.
                                                      COMPLAINT FOR INJUNCTIVE AND
 FAIRFAX COUNTY BOARD OF                              DECLARATORY RELIEF
 ELECTIONS; GARY SCOTT, in his official
 capacity as Director of the Office of Elections      First and Fourteenth Amendments
 and General Registrar; and STEPHEN HUNT,             to the United States Constitution,
 KATHERINE HANLEY, and BETTINA                        42 U.S.C. § 1983
 LAWTON in their official capacities as members
 of the Fairfax County Board of Elections,

                Defendants.


                                        INTRODUCTION

       1.      This lawsuit seeks to protect the precious right to vote for hundreds of Virginia

citizens who are qualified to vote under Virginia law but whose voter registration applications

were denied due to an arbitrary decision to reject their applications because they did not list a

specific George Mason University (“GMU”) dormitory and/or dorm room number on their

application. Defendants’ rejection of these applications—in the weeks before the upcoming

November 5, 2019 state elections—conflicts with Fairfax County’s long-standing practice of

accepting applications despite not specifying a GMU dorm or dorm room, a practice that

conformed with Virginia Department of Elections guidance and the Virginia Administrative

Code. Accordingly, Plaintiffs ask this Court to issue injunctive relief to remedy the improper

rejection of these voter registration applications and prevent these qualified voters from losing

their right to vote in the upcoming election.

                                                1
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 2 of 17 PageID# 2




          2.   Defendant’s’ decision to reject the approximately 170 voter registrations

(including that of Plaintiff Amyla Bryant) in contravention of Fairfax County’s long-standing

practice was done without any or adequate advance notice to GMU students or to organizations

(including Plaintiff New Virginia Majority Education Fund) who conduct voter registration

drives in Virginia. Not only did the Defendants not inform the students or organizations, the

Fairfax County Elections Office website is entirely devoid of any mention of this change in

policy.

          3.   Defendants failed to provide reasonable and meaningful opportunities for students

to provide dorm information before the rejection of their applications and before the expiration

of the registration deadline. The students’ only recourse options are to pay a fee and file an

appeal in the Fairfax County Circuit Court (which would not guarantee a resolution prior to the

election) or to file a new registration form (which would not result in timely enrollment on the

active voter rolls for the upcoming November 5, 2019 election).

          4.   In pre-litigation discussions, Defendant Gary Scott, Director of the Fairfax

County Office of Elections and General Registrar, has asserted that he has notified affected GMU

students that he will accept the dorm information from them until 5:00 p.m. on November 2,

2019, and will allow those applicants to vote in the November 5, 2019 election if they provide

the dorm information by that new deadline. However, this remedy is woefully inadequate given

that Defendants rejected approximately 170 voter registration applications for not specifying a

GMU dorm, a practice that was not previously announced and which was inconsistent with

Fairfax County’s longstanding practice; did not provide any cure option to students at the time

of denial; did not take sufficient actions to remedy the improper rejections; failed to assure that

improperly rejected applicants will receive notification in time to provide the dorm information

                                                 2
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 3 of 17 PageID# 3




by November 2, 2019; and otherwise failed to assure that these citizens will be able to vote in

the upcoming election.

       5.      Accordingly, Plaintiffs respectfully move the Court for an Order compelling the

Registrar to accept the voter registrations and place the affected GMU students on the active

voter rolls. In the alternative, Plaintiffs move the Court for an Order compelling the Defendants

(i) to allow the impacted applicants to provide their dorm name and room number to a poll worker

when they request a ballot through the close of the polls on November 5, 2019, (ii) to permit the

impacted applicants to cast a regular ballot if they do so, (iii) to provide relief for any affected

students who may need to vote by absentee ballot, (iv) to contact each voter individually

in-person or by phone before the election to explain such voters’ rights, and (v) to grant additional

relief to prevent the future disenfranchisement of GMU students for the same reasons.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 because

this action arises under the laws of the United States, specifically 42 U.S.C. § 1983 and the First

and Fourteenth Amendments of the United States Constitution.

       7.      This Court has jurisdiction to grant both declaratory and injunctive relief, pursuant

to 28 U.S.C. §§ 2201 and 2202.

       8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), because a

substantial part of the events or omissions giving rise to the claims occurred in this district.

                                          THE PARTIES

       9.      Plaintiff NEW VIRGINIA MAJORITY EDUCATION FUND (“NVM”) is a non-

profit group that uses mass organizing, leadership development, and strategic communications

to champion the voices of communities of color, women, college students, working people,

                                                  3
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 4 of 17 PageID# 4




LGBT persons, and youth. NVM has visited over one million voters and has trained hundreds

of organizers, volunteer leaders, and poll monitors. The organization has also staffed regional

command centers to respond to citizens’ questions about voter eligibility and voting

requirements.

       10.      Plaintiff NVM has led voter registration drives throughout the Commonwealth

resulting in thousands of new voters, including several thousand who recently had their rights

restored. In the weeks leading up to the October 15, 2019 voter registration deadline for the

November 5, 2019 election, Plaintiff NVM helped over 6,000 Virginians register to vote.

       11.      Plaintiff NVM has been conducting voter registration drives on GMU’s Fairfax,

Virginia campus for at least five years, and began conducting voter registration drives for this

upcoming election in July 2019.

       12.      Because of Defendants’ change in policy with respect to accepting voter

registration applications from GMU students without requiring those students to identify a

dormitory and/or dorm room number, Plaintiff NVM has experienced a significant diversion of

its resources. Absent the previously unannounced policy change, NVM staff members would

have otherwise spent more time and resources on providing voters with information about

participating in the November 2019 election and get-out-the vote initiatives, including assisting

voters in identifying the locations of their precincts, providing them with information about

Virginia’s photo ID requirements and otherwise encouraging voters to turn out to vote in the

election. As a result of the diversion of its time and resources to helping GMU students impacted

by Defendants’ change in policy and responding to inquiries from other students with concerns

about the issue, Plaintiff NVM has contacted hundreds of fewer voters than it would have if this

problem had not arisen because staff members have been pulled away from get-out-the-vote work

                                                4
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 5 of 17 PageID# 5




to assist the GMU students impacted by Defendants’ change in policy.

       13.     Plaintiff AMYLA BRYANT is a freshman at GMU whose voter registration

application was rejected because she did not provide her dorm name and room number. Plaintiff

BRYANT did not learn that her application had been rejected until she was informed of that

possibility by a fellow student in her class on October 28, 2019. Plaintiff BRYANT is not

currently registered to vote in Virginia. Absent relief being granted by this Court, Plaintiff

BRYANT is at risk of being disenfranchised in the November 5, 2019 election.

       14.     Defendant GARY SCOTT is the current Fairfax County General Registrar who

was appointed by Defendant BOE pursuant to Va. Code § 24.2-110. Among other duties,

Defendant SCOTT is responsible for determining whether a voter registration applicant is

qualified to vote and for notifying denied voter registration applicants with the reason for the

denial in writing. Va. Code § 24.2-114. Defendant SCOTT is sued herein in his official capacity.

At all times alleged here, Defendant SCOTT acted under color of law.

       15.     Defendant FAIRFAX COUNTY BOARD OF ELECTIONS (“BOE”) is the

electoral board for Fairfax County, Virginia and constituted pursuant Va. Code § 24.2-106, et

seq. It is comprised of three appointed members (Defendants STEPHEN HUNT, KATHERINE

HANLEY, and BETTINA LAWTON) and is responsible for the appointment and the removal

of general registrar for Fairfax County.

       16.     Defendant BOE is responsible for supervising the performance of the general

register and is authorized to remove the general registrar if he or she fails to discharge the duties

of the office according to law. In connection with its duty to supervise the general registrar’s

performance, Defendant BOE is also responsible for conducting a mandatory annual

performance review of the general registrar and is required to complete that review by August 1

                                                  5
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 6 of 17 PageID# 6




of each year in accord with directives from the State Board of Elections pursuant to Va. Code

§ 24.2-109.1.

        17.     Defendant BOE’s duties also include, but are not limited to, preparation of ballots,

the administration of absentee ballot provisions, the conduct of the election, and ascertaining of

the results of the election. Va. Code § 24.2-109.

        18.     Plaintiffs are informed and believe and thereon allege that Defendant BOE

approved, authorized, ratified, and/or otherwise agreed with Defendant SCOTT’s change in

policy to require GMU Fairfax campus students to provide their dorm name and room number

on their voter registration forms without providing any or adequate notice of this change before

it was implemented.

        19.     At all times alleged herein, Defendant BOE acted under color of law and in the

capacity as a policymaker for Fairfax County on matters relating to elections and voter

registration, and with respect to the hiring, training, and supervision of the general registrar.

        20.     Defendants HUNT, HANLEY, and LAWTON, all members of the BOE, are

being sued in their official capacities.

                              STATEMENT OF FACTS AND LAW

        21.     Virginia state law requires that, in order to register, a person be 18 years of age

on or before the day of the election and a resident of the Commonwealth and of the precinct in

which he or she offers to vote. Va. Code §§ 24.2-101, -400.

        22.     The voter registration deadline for Virginia’s November 5, 2019 election was on

Monday, October 15, 2019. Va. Code § 24.2-416. Virginia residents are barred from casting a

ballot that will be counted if they do not meet the registration deadline.

        23.     GMU instructs students residing on GMU’s Fairfax, Virginia campus to use

                                                  6
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 7 of 17 PageID# 7




“4450 Rivanna River Way, Fairfax, VA 22030,” along with a unique four-digit campus mailbox

number, as their address. See George Mason University Mason Families, Parent Perspective:

What’s Up with the Mail Hub?, https://masonfamily.gmu.edu/parent-perspective-whats-up-with-

the-mail-hub-2/ (last visited Oct. 30, 2019). Students are also informed that their GMU “personal

mailbox” is not a Post Office box. See Georgia Mason University Mail Services, FAQs at No.

5, https://printandmail.gmu.edu/mail/#mail-tab-2 (last visited Oct. 30, 2019).

         24.        On information and belief, the BOE designated the GMU Fairfax campus as the

University (Number 134) voting precinct in 2011. GMU students registered to vote at the Fairfax

campus address vote at a polling place located on campus at Merten Hall, 4441 George Mason

Boulevard, Fairfax, Virginia 22030. See Fairfax Office of Elections, Commonwealth of Virginia

County         of       Fairfax      2019:      Districts,    Precincts &      Polling     Places,

https://www.fairfaxcounty.gov/elections/sites/elections/files/assets/precincts/precinct_locator_e

ffective_04092019_web.pdf (last visited Oct. 30, 2019).

         25.        Students residing on the Fairfax campus of GMU are not required to live in the

same dormitory or in the same dorm room for the entirety of the time they reside on campus. In

fact, upperclassmen have many more choices of on-campus housing units and dorms relative to

first-year students, making it unlikely that students will remain in the same housing unit for the

duration of their residency on campus. See George Mason University Housing & Residence Life,

Upper-Class         Students,   https://housing.gmu.edu/housing-options/upper-class-students   (last

visited Oct. 30, 2019).

         26.        Until the past few weeks, the BOE and its General Registrar accepted voter

registration applications from GMU students residing on its Fairfax campus without requiring

students to provide a dorm name or room number.

                                                    7
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 8 of 17 PageID# 8




         27.   Such arrangement makes sense given that the entire campus has been designated

as a voting precinct with a single polling location.

         28.   However, on information and belief, beginning in October 2019, Defendants have

rejected voter registration applications during the current election cycle from students living on

the GMU Fairfax campus and providing “4450 Rivanna River Way” or “4400 University Drive,”

with a personal mailbox number, as their address.

         29.   Defendants adopted this change in policy without providing any official notice to

GMU students on its website, https://www.fairfaxcounty.gov/elections/.

         30.   Notably, there is still no official notice on the Fairfax County Elections Office

website about this change in practice nor is there any official notification that the Defendants

would reject voter registration applications that did not include a dorm name or room number.

         31.   Neither the Virginia voter registration form nor the federal voter registration form

include any instructions informing college students that they must provide their dorm name and

room number on the form to avoid having the application rejected, nor do the forms provide a

space for such information. See Virginia Department of Elections, Virginia Voter Registration

Application, https://www.elections.virginia.gov/media/formswarehouse/veris-voter-registration/

applications/Voter-Registration-Application.pdf (last visited Oct. 30, 2019); U.S. Election

Assistance Commission, Register to Vote in Your State by Using This Postcard Form and Guide,

https://www.eac.gov/assets/1/6/Federal_Voter_Registration_ENG.pdf (last visited Oct. 30,

2019).

         32.   In addition, the guidance for college students about voter registration on the

Virginia Department of Elections’ website provides contrary information about what address

information they need to provide. The websitespecifically states that: “A dormitory or college

                                                  8
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 9 of 17 PageID# 9




address can be an acceptable residential address and does not disqualify you from voting.”




See      Virginia       Department        of         Elections,   College        Student      Info,

https://www.elections.virginia.gov/registration/college-student-info/ (last visited Oct. 30, 2019)

(emphasis added).

       33.     Pursuant to the Virginia Administrative Code, title 1, section 20-40-40(C),

Defendants were prohibited from making this policy change. When an applicant provides a

commercial or other non-traditional address, such as the address GMU directed its students to

use while they reside on campus, the registrar “shall not deny the application, but shall ask the

applicant to provide additional information in support of the application. . . . [T]he application

shall not be accepted or denied while the registrar is awaiting the applicant’s response.” 1 Va.
                                                 9
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 10 of 17 PageID# 10




Admin. Code § 20-40-40(C).

       34.     Notwithstanding the State Department of Elections’ public guidance and its own

prior practice, Defendants rejected approximately 170 GMU students’ voter registration

applications without asking for additional information, on a form prescribed by the BOE, and

without awaiting the applicants’ responses, as required by 1 Va. Admin. Code § 20-40-40(C).

       35.     In subsequent correspondence, Defendant SCOTT has asserted that he has

notified affected GMU students that he will accept the dorm information from them until

5:00 p.m. on November 2, 2019, and will allow the affected applicants to vote in the November 5,

2019 election if they provide the dorm information by the November 2 deadline. However, it

remains unclear whether Defendant SCOTT has the authority to extend this deadline past the

book closing date in the absence of a Court order in light of the book closing deadline referred

to in 1 Va. Admin. Code § 20-40-40(C).

       36.     The fundamental constitutional right to vote cannot be conditioned upon GMU

students’ compliance with Defendants’ arbitrary change in policy, particularly when

(i) Defendants failed to provide them with any or adequate advance notice that they would be

required to provide their dorm name and room numbers, and (ii) such rejections are inconsistent

with the State Department of Elections’ public pronouncement regarding the registration of

college students.

       37.     Moreover, Defendants’ shifting positions on how these applications would be

handled under the new apparent policy has added more uncertainty and confusion to an already

confusing situation caused by Defendants’ arbitrary change in the policy.

       38.     Even now, just days before the November 5, 2019 election, it is unclear how all

of the rejected applications will be treated if they did not include their dorm information and

                                               10
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 11 of 17 PageID# 11




whether Defendant SCOTT even has the legal authority to extend the deadline to submit

additional curative information past the book closing date.            As a result, the Defendants’

potentially unlawful extension of the cure period to November 2, 2019, could very well be an

illusory remedy for students affected by this arbitrary policy change.

        39.     Without remedial relief ordered by the Court, Plaintiff NVM will continue to

suffer harms to its institutional goal of expanding voter access by being forced to divert resources

from otherwise valuable outreach efforts to remedy the confusion and potential

disenfranchisement caused by Defendants.

        40.     Without remedial relief ordered by the Court, qualified prospective voters,

including Plaintiff BRYANT, are in the immediate danger of being disenfranchised due to no

fault of their own in the November 5, 2019 election. She and others may continue to face

difficulties registering to vote as a result of this policy in the future.

                                       COUNT ONE
                VIOLATION OF THE FUNDAMENTAL RIGHT TO VOTE
               42 U.S.C. § 1983, FIRST AND FOURTEENTH AMENDMENTS

        41.     Plaintiffs re-allege and incorporate by reference every allegation contained in the

paragraphs above as if fully set forth herein.

        42.     42 U.S.C. §1983 provides that:

                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Territory or the District of Columbia,
                subjects, or causes to be subjected, any citizen of the United States or
                other person within the jurisdiction thereof to the deprivation of any
                rights, privileges, or immunities secured by the Constitution and laws,
                shall be liable to the party injured in an action at law, suit in equity, or
                other proper proceeding for redress, except that in any action brought
                against a judicial officer for an act or omission taken in such officer’s
                judicial capacity, injunctive relief shall not be granted unless a declaratory
                decree was violated or declaratory relief was unavailable. For the
                purposes of this section, any Act of Congress applicable exclusively to the
                District of Columbia shall be considered to be a statute of the District of
                                                    11
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 12 of 17 PageID# 12




               Columbia.

       43.     The First and Fourteenth Amendments of the United States Constitution protect

the right to vote as a fundamental right. The First Amendment’s guarantees of freedom of speech

and association protect the right to vote and to participate in the political process. The right to

vote is a fundamental constitutional right also protected by both the Due Process and Equal

Protection Clauses of the Fourteenth Amendment. See, e.g., Bush v. Gore, 531 U.S. 98, 104-05

(2000) (per curiam); Harper v. Va. State Bd. of Elections, 383 U.S. 663, 670 (1966) (Virginia’s

poll tax violates the Equal Protection Clause); Anderson v. Celebrezze, 460 U.S. 780, 786-88

(1983) (the right to vote is incorporated into the Due Process Clause).

       44.     Defendants’ acts and omissions as alleged in this Complaint, which were taken

under color of law, impose a severe burden on the fundamental right to vote of the affected GMU

student applicants.

       45.     Defendants’ acts and omissions as alleged in this Complaint, which were taken

under color of law, amount to an arbitrary change in policy that was implemented without

adequate prior notice and without a reasonable opportunity for the applicants to cure the issue

before their applications were rejected.

       46.     As a result of Defendants’ acts and omissions as alleged here, Plaintiff NVM has

been forced to divert limited resources from voter education and get-out-the-vote initiatives to

helping GMU students affected by this arbitrary change in policy, and to fielding questions and

concerns from other prospective voters about the issue.

       47.     As a result of Defendants’ acts and omissions as alleged here, Plaintiff BRYANT

is in the immediate danger of being disenfranchised due to no fault of her own in the November 5,

2019 election. She and other applicants may continue to face difficulties registering to vote as a

                                                 12
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 13 of 17 PageID# 13




result of this policy in the future.

        48.     The burdens imposed by Defendants’ acts or omissions as alleged in this

Complaint are severe and cannot pass muster even under rational basis review. Defendants lack

any state interest in rejecting GMU students’ voter registration applications for failure to provide

a dorm name and room number, since doing so violates state policy and pronouncements.

        49.     As a result of the acts and omissions of Defendants as alleged herein, Plaintiffs

have no adequate remedy under law.

        50.     Accordingly, Plaintiffs pray for relief as set forth more fully below.

                                         COUNT TWO
                        DENIAL OF PROCEDURAL DUE PROCESS
                       42 U.S.C. § 1983, FOURTEENTH AMENDMENT

        51.     Plaintiffs re-allege and incorporate by reference every allegation contained in the

paragraphs above as if fully set forth herein.

        52.     Section 1 of the Fourteenth Amendment to the United States Constitution

prohibits states from depriving “any person of . . . liberty[] or property[] without due process of

law.”

        53.     To establish a procedural due process claim under the Fourteenth Amendment,

Plaintiffs must show “(1) a cognizable ‘liberty’ or ‘property’ interest; (2) the deprivation of that

interest by ‘some form of state action’; and (3) that the procedures employed were

constitutionally inadequate.” Iota Xi Chapter of Sigma Chi Fraternity v. Patterson, 566 F.3d

138, 145 (4th Cir. 2009) (citation omitted).

        54.     In this case, Plaintiff NVM has a cognizable liberty or property interest to direct

and conserve its time and other resources to accomplishing its organizational mission and goals

without being forced to divert these resources to addressing an arbitrary change in policy by the

                                                 13
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 14 of 17 PageID# 14




Defendants that was made without adequate or any notice and could lead to the

disenfranchisement of otherwise qualified GMU student prospective voters.

       55.     Plaintiff BRYANT and similarly situated GMU students have cognizable interests

in being able to register to vote and exercise their right to vote. Defendants’ arbitrary change of

policy has deprived them of these interests without due process of law.

       56.     The deprivations at issue here have been taken under color of state law by

Defendants in their capacities as the duly appointed official electoral board and general registrar

for Fairfax County, Virginia.

       57.     Moreover, the cure process Defendants now claim they plan to implement to allow

impacted applicants to provide dorm name and dorm number information to the general registrar

by November 2, 2019, is also constitutionally inadequate. Not only does this process appear to

violate the book closing deadline referenced in 1 Va. Admin. Code § 20-40-40(C) for applicants

to submit supplemental information to the general registrar to cure a residence address issue, but

the inconsistent and shifting information about whether a cure period would even be offered and,

if so, what the deadline would be, is constitutionally inadequate since it is potentially an illusory

remedy if the Defendants lack the legal authority to extend this deadline without a court order.

       58.     In addition, the procedures used to minimize the risk of erroneous deprivation are

not constitutionally sufficient here. Defendant SCOTT sent out the first of the approximately

170 rejection notices on October 16, 2019—after the voter registration deadline for the

November election had ended on October 15, 2019. Some rejection notices went out as late as

October 21, 2019.

       59.     Defendant SCOTT has not retracted his rejection notices, and has failed to provide

sufficient notice to affected students.

                                                  14
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 15 of 17 PageID# 15




        60.     As a result of Defendants’ denial of due process to the subject GMU students,

Plaintiff NVM has diverted, and will continue to divert, its limited resources from its voter

education and get-out-the vote initiatives to attempting to help GMU student applicants complete

the voter registration process so that they can cast ballots in the November 5, 2019 election and

in future elections.

        61.     As a result of Defendants’ acts and omissions as alleged here, Plaintiff BRYANT

is in the immediate danger of being disenfranchised due to no fault of her own in the November 5,

2019 election. She and other applicants may continue to face difficulties registering to vote as a

result of this policy in the future.

        62.     As a result of the acts and omissions of Defendants as alleged herein, Plaintiffs

have no adequate remedy under law.

        63.     Accordingly, Plaintiffs pray for relief as set forth more fully below.

                                       PRAYER FOR RELIEF

        WHEREFORE, the Plaintiffs respectfully pray that the Court:

1.      Enter judgment in favor of Plaintiffs and against Defendants on the claims for relief as

        alleged in this Complaint;

2.      Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202 declaring that

        Defendants’ change in policy to require the dorm name and room number on voter

        registration applications from GMU students domiciled on the GMU Fairfax campus

        without any or adequate prior notice and any reasonable opportunity to cure the issue

        prior to the book closing for the November 5, 2019 election violates the fundamental right

        to vote and due process under the First and Fourteenth Amendments to the United States

        Constitution.

                                                 15
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 16 of 17 PageID# 16




3.    Grant Plaintiffs preliminary or permanent injunctive relief by ordering that Defendants:

            (a)    Order that Defendants count the votes cast in the November 2019 election

                   by GMU students whose applications were rejected because they did not

                   provide a dorm name or room number;

            (b)    Enjoin Defendants from employing their current policy of rejecting voter

                   registration applications from GMU students due to a failure to provide a

                   dorm name and room number without first attempting to contact the voter

                   directly by phone and email and giving the student a reasonable amount of

                   time to provide the required information;

            (c)    Order Defendants to accept voter registration applications submitted by

                   GMU students who provide a university address unless there is affirmative

                   evidence that the student does not live on campus;

            (d)    Take all reasonable steps to provide notice to affected GMU students and

                   the public of the relief ordered herein, including, without limitation,

                   individually contacting each of the approximately 170 affected students by

                   phone, in-person, or through email where the applicant included a personal

                   email address in the voter registration application, as well as through press

                   releases to the media, and on the Fairfax County elections website;

            (e)    Provide additional training to poll workers who are working on

                   November 5, 2019, at the Merten Hall polling place to educate them on how

                   to process students who appear at the polling place and had their voter

                   registration applications rejected because they failed to provide their dorm

                   name and room number;

                                              16
Case 1:19-cv-01379-RDA-MSN Document 1 Filed 10/30/19 Page 17 of 17 PageID# 17




            (f)    Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to

                   statute; and

            (g)    Grant Plaintiffs such other and further relief as may be just and equitable.




  Dated: October 30, 2019             Respectfully submitted,

                                      /s/ Paul J. Weeks
                                      KIRKLAND & ELLIS LLP
                                      Paul J. Weeks
                                      Daniel T. Donovan (pro hac vice – to be filed)
                                      Susan M. Davies (pro hac vice – to be filed)
                                      Michael A. Glick (pro hac vice – to be filed)
                                      Paul Quincy (pro hac vice – to be filed)
                                      1301 Pennsylvania Avenue N.W.
                                      Washington, D.C. 20004
                                      Telephone: (202) 389-5000
                                      Facsimile: (202) 389-5200

                                      Ezra D. Rosenberg (pro hac vice – to be filed)
                                      Julie M. Houk (pro hac vice – to be filed)
                                      John Powers (pro hac vice – to be filed)
                                      Jacob Conarck (pro hac vice – to be filed)
                                      LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                      UNDER LAW
                                      1500 New York Avenue NW, Suite 900 Washington,
                                      D.C. 20005
                                      Telephone: (202) 662-8600
                                      Facsimile: (202) 783-0857




                                              17
